Per Curiam.
This is a controversy over the distribution of the funds in the hands of the receiver of the insolvent Farmers State Bank of Decatur, Nebraska. It failed when it was indebted, among others, to Frank Iams in the sum of $12,000. He filed his claim as a depositor and demanded payment o-ut of the bank guaranty funds, but he was held to be a general creditor and not a depositor within the meaning of the state banking law. Payment out of the bank guaranty funds was not allowed. Iams v. Farmers State Bank, 101 Neb. 778. Later Iams intervened in the proceeding to wind up the affairs of the insolvent bank, and demanded payment out of the funds derived from the assets in the hands of the receiver. The state of Nebraska, for the protection of the bank guaranty funds, and the Oakland State Bank, in behalf of itself and all other banks that contributed to the bank guaranty funds, pleaded that the funds in the hands of the receiver of the insolvent bank were insufficient to reimburse the bank guaranty funds paid to depositors and that the bank *388guaranty funds were entitled to a preference over the claim of lams, a general creditor. A fuller statement of the facts will be found in State v. Farmers State Bank, 103 Neb. 194. The trial court found that the bank guaranty funds and the claim of lams were of equal rank, and on that basis prorated the funds in the hands of the receiver of the insolvent bank. The state of Nebraska and the Oakland State Bank have appealed.
Aré the bank guaranty funds, out of which the depositors of the insolvent bank were paid, entitled to priority over the claim of lams in the distribution of the funds in the hands of the receiver? This is the question presented by the appeal. In denying the preference in favor of the bank guaranty funds the trial court followed a ruling of this court on a former appeal in the same case. State v. Farmers State Bank, 103 Neb. 194.
While this court’s ruling on the former appeal, which the trial court followed after the cause had been remanded for further proceedings, appears to be erroneous when here and now read in connection with the statute construed, it is the law of this case. A question once determined in the appellate court will not ordinarily be reexamined there on a second appeal in the same case.
Affirmed.